DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao  (US 20090006360 A1).

Regarding Claim 1, Liao discloses a computer-implemented method comprising:
receiving, from a user, a request for a list of items available on an online gaming platform (Fig. 1, new query 114; [0009]: A query layer can be configured to receive queries from users… These can be any appropriate queries; Fig. 9; [0063]: Alternatively, the user computers… may be any other electronic device, such as… Internet-enabled gaming system. See also para [0004], [0042]); 
identifying a particular trained machine learning model from a plurality of trained machine learning models based at least in part on user data associated with the user (Fig. 1; [0044]: A client 102 submitting a query, for example, can connect to a machine learning system processing engine 106… the engine capable of query execution based on a customer setting); 
providing an input feature vector to the particular trained machine learning model (Fig. 3; [0050]: the item relevancy score being computed using the item input feature vector 324), wherein the input feature vector includes a plurality of feature values for each item of a plurality of items ([0035]: Each item in this approach is represented by a feature vector, which lists features and corresponding feature weights); 
obtaining an output feature vector from the particular trained machine learning model, wherein the output feature vector includes a modified feature value for each of the plurality of feature values for each item (Fig. 4; [0051]: Feature vectors can be extracted and formed for each sub-query step item 420, and a relevancy score computed based on the corresponding input feature vector 430 [the relevancy score corresponds to a modified feature value]);
assigning a rank for each of the plurality of items based on the output feature vector (Fig.4, step 402; [0051]: A ranking function accepts an item feature vector and produces a relevancy score for the item. The higher the score, the higher this item will be ranked);
generating the list of items, wherein items in the list of items are ordered based on respective ranks ([0017]: In one embodiment, a set of ranked query item pairs is obtained… A hit list for a user query then is generated that contains hits from the executed query relaxation operations. See also para [0052]); and 
providing a user interface to the user that includes the list of items (Fig. 1; [0018]: The hit list is displayed to the user; [0044]: query results can be displayed on an interface of the client 102).

Regarding Claim 2, Liao discloses the computer-implemented method of claim 1, wherein each model of the plurality of trained machine learning models is associated with a respective cluster ([0034]: The output then is a classification function… The classification function can be treated as a ranking function, which evaluates the relevancy of a single item. See also para [0034]], and wherein identifying the particular trained machine learning model includes: 
determining a particular cluster based on the user data associated with the user ([0034]: In a ranked pair, if the first item is ranked higher than the second item, this pair belongs to a first class. If the first item is ranked lower that the second item, this pair belongs to a second class; [0009]: results are returned to the user based on what the user is allowed to access across the enterprise); and
selecting the particular trained machine learning model as the model associated with the particular cluster ([0049]: Each data element has a label that classifies that data element, at least a portion of such label which is metadata. A machine learning ranking model is developed to rank data elements. See also para [0045]-[0050]).

Regarding Claim 3, Liao discloses the computer-implemented method of claim 1, wherein the plurality of trained machine learning models includes a set of current models, each current model of the set of current models associated with a respective cluster and a set of candidate models (Fig. 2; [0047]: global setting learning system algorithms can be applied 214, as well as single instance learning system algorithms 216, as appropriate. These ranking SVM query relaxative algorithms provide for a more current and personalized result list to be displayed to the user 218), 
each candidate model of the set of candidate models associated with a corresponding cluster ([0049]: In one method of retrieving search results from a corpus, training data gathered from user defined feedback is utilized to revise document candidate pair lists. Each document candidate pair comprises a first and second data element term. Each data element has a label that classifies that data element), and wherein identifying the particular trained machine learning model includes: assigning the request to one of a default group or a test group (Fig. 2, step 212); 
if the request is assigned to the default group, selecting the particular trained machine learning model from the set of current models ([0048]: When default ranking algorithms are utilized, such as those found in a standard web browser, unranked search results are presented to an end user. See also para [0047]); and 
if the request is assigned to the test group, selecting the particular trained machine learning model from the set of candidate models ([0049]: In one method of retrieving search results from a corpus, training data gathered from user defined feedback is utilized to revise document candidate pair lists… A machine learning ranking model is developed to rank data elements, candidate pair lists and revised candidate pair lists based on a computed relevancy score).

Regarding Claim 4, Liao discloses the computer-implemented method of claim 3, further comprising: receiving a user response to the list of items; and based on the user response, assigning a score to the particular trained machine learning model ([0018]: The user can have the option of providing feedback on the hit list, such as the actual perceived relevancy of items of the list to the user in regard to the submitted user query. This feedback then can be used to adjust the appropriate weighting functions and update the corresponding learned ranking function; [0039]: User feedback is collected by clicking on any document and noting how good of a fit exists measured by a relevancy score).

Regarding Claim 5, Liao discloses the computer-implemented method of claim 4, wherein the user response includes information indicative of user engagement with at least one item in the list of items, wherein user engagement includes one or more of: the user viewing the at least one item or the user purchasing the at least one item ([0018]: The hit list is displayed to the user. The user can have the option of providing feedback on the hit list, such as the actual perceived relevancy of items of the list to the user in regard to the submitted user query).

Regarding Claim 6, Liao discloses the computer-implemented method of claim 4, further comprising: aggregating respective scores for the set of current models and the set of candidate models (Fig. 3, step 324, Compute item relevancy score from item input feature vector step1, step 2; [0049]: A machine learning ranking model is developed to rank data elements, candidate pair lists and revised candidate pair lists based on a computed relevancy score); 
replacing the set of current models with the set of candidate models if the aggregated score of the set of candidate models is greater than the aggregated score of the set of current models (Fig. 3, step 340; [0050]: Here, a list of pairs of query and document are generated 302, the item relevancy score being computed using the item input feature vector 324. The QRRS application is used for ordinal regression… After the pairs are generated, machine learning can be applied to the user generated feedback 320 and the revised pairs list can be stored in the appropriate data store 340 [the revised pairs replace the set of current models]); and 
initiating model training for a next generation set of models (Fig. 3; [0050]: The revised pairs can be displayed to the end user 350, wherein different feature sets can be used to train the ranking algorithm 360, 370. A different algorithm can be used for each step).

Regarding Claim 7, Liao discloses the computer-implemented method of claim 1, further comprising: 
training the plurality of machine learning models ([Abstract]: Improved query results are obtained by adjusting ranking functions using machine learning methods to automatically train ranking functions), 
wherein each machine learning model of the plurality of machine learning models corresponds to a respective cluster of users ([0049]: A machine learning system processing engine may be tuned according to a set of end user preferences by splitting a set of document query pairs into sub-queries for carefully defined feature sets) and
wherein the plurality of machine learning models have a same model structure ([0034]: The input to the learning process is ranked item pairs. In a ranked pair, if the first item is ranked higher than the second item, this pair belongs to a first class. If the first item is ranked lower that the second item, this pair belongs to a second class), 
wherein the training includes, for each model: obtaining a known rank for each item of the plurality of items ([0017]: In one embodiment, a set of ranked query item pairs is obtained);
and adjusting at least one model parameter of the model based on comparison of the rank with the known rank for each of the plurality of items ([0017]: Each query item further corresponds to a set of feature vectors including a set of features and corresponding feature weights. These feature weights can be set and/or adjusted by a user, client, or application, for example).

Regarding Claim 8, Liao discloses the computer-implemented method of claim 7, wherein the known rank is based on behavioral parameters of a subset of users of the cluster for the model ([0032]: In one embodiment, a Query Relaxative Ranking SVM (QRRS) system is provided for query execution based on a customer setting; [0047]: These ranking SVM query relaxative algorithms provide for a more current and personalized result list to be displayed to the user 218 than can be obtained for static queries; security, authorization, authentication, and other aspects are addressed, such that the results are returned to the user based on what the user is allowed to access across the enterprise. See also para [0013], [0044], [0056]).

Regarding Claim 9, Liao discloses the computer-implemented method of claim 1, wherein the plurality of feature values of the input feature vector comprise at least one of: item value; item price; item type; item revenue; or item appearance ([0035]: A feature can be an occurrence of query terms in document metadata such as title, keyword, description, reference text, etc. [description corresponds to item type, appearance. See also para [0019], [0051]]).

Regarding Claim 10, Liao discloses the computer-implemented method of claim 1, wherein assigning the rank for each of the plurality of items comprises providing the output feature vector and plurality of items to a search engine configured to rank each item of the plurality of items for a particular cluster of users ([0035]: In a search engine QRRS system in accordance with one embodiment, a ranked item can be modeled as a pair consisting of a query and a hit document… A ranking function accepts an item feature vector and produces relevancy scores for the item. The higher the score, the higher this item will be ranked).

Regarding Claim 11, Liao discloses a computer-implemented method comprising:
 obtaining user data for a plurality of users of an online gaming platform (Fig. 9; [0049]: In one method of retrieving search results from a corpus, training data gathered from user defined feedback is utilized; [0063]: Alternatively, the user computers 912, 914, 916, 918 may be any other electronic device, such as… Internet-enabled gaming system. See also para [0003]-[0004], [0042]), the user data including user profile data and behavioral parameters ([0061]: security, authorization, authentication, and other aspects are addressed, such that the results are returned to the user based on what the user is allowed to access across the enterprise. [See also para [0013], [0032], [0044], [0047]-[0048], [0056]]); 
applying a clustering algorithm to the user data to obtain a plurality of clusters ([0003]: Embodiments also relate to applying ranking query results such as support vector machine (SVM) methods and query relaxation methods to search secure data repositories that contain documents or other data items belonging to numerous heterogeneous enterprise environments. [0034]: Ranking SVM treats the ranking function learning problem as a binary classification training problem. See para [0032]-[0036]), wherein each cluster includes one or more of the plurality of users ([0049]: A machine learning system processing engine may be tuned according to a set of end user preferences by splitting a set of document query pairs into sub-queries for carefully defined feature sets), and wherein no user is in more than one cluster ([0017]: each query relaxation operation… calculates a relevancy score using the extracted feature vector and a learned ranking function that is unique for that query relaxation operation or step. A hit list for a user query then is generated); and 
training a plurality of machine learning models ([0050]: FIG. 3 illustrates a process 300 in accordance with one embodiment wherein a list of document-query pairs is modeled as a binary classification training problem combination function of a ranking machine learning function. See [Abstract], para [0032]-[0036]),
wherein each model corresponds to a respective cluster of the plurality of clusters ([0034]: The output then is a classification function… The classification function can be treated as a ranking function, which evaluates the relevancy of a single item) and wherein the plurality of machine learning models have a same model structure  ([0034]: The input to the learning process is ranked item pairs. In a ranked pair, if the first item is ranked higher than the second item, this pair belongs to a first class. If the first item is ranked lower that the second item, this pair belongs to a second class), wherein the training includes, for each model: 39Attorney Docket No. RC-0054-01-US-NP 
providing an input feature vector that includes a plurality of feature values for each item of a plurality of items (Fig. 3; [0050]: the item relevancy score being computed using the item input feature vector 324); 
obtaining an output feature vector wherein the output feature vector includes a modified value for each of the plurality of feature values for each item (Fig. 4; [0051]: Feature vectors can be extracted and formed for each sub-query step item 420, and a relevancy score computed based on the corresponding input feature vector 430 [the relevancy score corresponds to a modified feature value]); 
generating a rank for each item based on the output feature vector (Fig.4, step 402; [0051]: A ranking function accepts an item feature vector and produces a relevancy score for the item. The higher the score, the higher this item will be ranked); and 
adjusting at least one model parameter of the model based on comparison of the generated rank with an known rank for each item ([0017]: Each query item further corresponds to a set of feature vectors including a set of features and corresponding feature weights. These feature weights can be set and/or adjusted by a user, client, or application, for example. See also Fig. 6, para [0026]).  

Regarding Claim 13, Liao discloses the computer-implemented method of claim 11, wherein the known rank is based on the behavioral parameters of a subset of users of the cluster for the model ([0032]: In one embodiment, a Query Relaxative Ranking SVM (QRRS) system is provided for query execution based on a customer setting; [0047]: These ranking SVM query relaxative algorithms provide for a more current and personalized result list to be displayed to the user 218 than can be obtained for static queries; [0061]: security, authorization, authentication, and other aspects are addressed, such that the results are returned to the user based on what the user is allowed to access across the enterprise. [See also para [0013], [0044], [0056]]). 

Regarding Claim 14, Liao discloses the computer-implemented method of claim 11, wherein the training of the plurality of machine learning models is repeated one or more times until the generated ranks and the known ranks for the plurality of items are within a threshold distance ([0051]: the input to the learning process includes ranked item pairs… The output is a classification function that minimizes classification errors with a large margin… As illustrated in the process 400 of FIG. 4… An evaluation can be done as to whether the operations complete in memory 450. Also, an inverted index can be searched to evaluate whether the results are too large for memory 440, and if so 442, a new feature vector step can be performed 420. If properly sized for memory 444, the process can finish).

Regarding Claim 17, Liao discloses the computer-implemented method of claim 11, wherein adjusting the at least one model parameter includes adjusting a weight of a node of the model ([0017]: Each query item further corresponds to a set of feature vectors including a set of features and corresponding feature weights. These feature weights can be set and/or adjusted by a user, client, or application, for example).

Regarding Claim 18, Liao discloses the computer-implemented method of claim 11, wherein the plurality of feature values of the input feature vector comprise at least one of: item value; item price; item type; item revenue; or item appearance ([0035]: A feature can be an occurrence of query terms in document metadata such as title, keyword, description, reference text, etc. [description corresponds to item type, appearance. See also para [0019], [0051]]).

Regarding Claim 19, Liao discloses a system comprising: a memory with instructions stored thereon; and a processing device, coupled to the memory, the processing device operable to access the memory and execute the instructions ([0044]: FIG. 1 illustrates an exemplary enterprise-wide system 100), wherein the instructions cause the processing device to perform operations comprising: 
obtaining user data for a plurality of users of an online gaming platform (Fig. 9; [0049]: In one method of retrieving search results from a corpus, training data gathered from user defined feedback is utilized; [0063]: Fig. 9; Alternatively, the user computers 912, 914, 916, 918 may be any other electronic device, such as… Internet-enabled gaming system. See also para [0004], [0042])), the user data including user profile data and behavioral parameters ([0061]: security, authorization, authentication, and other aspects are addressed, such that the results are returned to the user based on what the user is allowed to access across the enterprise. [See also para [0013], [0032], [0044], [0047]-[0048], [0056]]); 
applying a clustering algorithm to the user data to obtain a plurality of clusters ([0003]: Embodiments also relate to applying ranking query results such as support vector machine (SVM) methods and query relaxation methods to search secure data repositories that contain documents or other data items belonging to numerous heterogeneous enterprise environments., wherein each cluster includes one or more of the plurality of users ([0049]: A machine learning system processing engine may be tuned according to a set of end user preferences by splitting a set of document query pairs into sub-queries for carefully defined feature sets), and wherein no user is in more than one cluster ([0017]: each query relaxation operation… calculates a relevancy score using the extracted feature vector and a learned ranking function that is unique for that query relaxation operation or step. A hit list for a user query then is generated); and 
training a plurality of machine learning models ([0050]: FIG. 3 illustrates a process 300 in accordance with one embodiment wherein a list of document-query pairs is modeled as a binary classification training problem combination function of a ranking machine learning function. See [Abstract], para [0032]-[0036]), wherein each model corresponds to a respective cluster of the plurality of clusters ([0034]: The output then is a classification function… The classification function can be treated as a ranking function, which evaluates the relevancy of a single item) and wherein the plurality of machine learning models have a same model structure ([0034]: The input to the learning process is ranked item pairs. In a ranked pair, if the first item is ranked higher than the second item, this pair belongs to a first class. If the first item is ranked lower that the second item, this pair belongs to a second class), wherein the training includes, for each model: 
providing an input feature vector that includes a plurality of feature values for each item of a plurality of items (Fig. 3; [0050]: the item relevancy score being computed using the item input feature vector 324); 
obtaining an output feature vector wherein the output feature vector includes a modified value for each of the plurality of feature values for each item (Fig. 4; [0051]: Feature vectors can be extracted and formed for each sub-query step item 420, and a relevancy score computed based on the corresponding input feature vector 430 [the relevancy score corresponds to a modified feature value]); 
generating a rank for each item based on the output feature vectors (Fig.4, step 402; [0051]: A ranking function accepts an item feature vector and produces a relevancy score for the item. The higher the score, the higher this item will be ranked); and 
adjusting at least one model parameter of the model based on comparison of the generated rank with an known rank for each item ([0017]: Each query item further corresponds to a set of feature vectors including a set of features and corresponding feature weights. These feature weights can be set and/or adjusted by a user, client, or application, for example. See also Fig. 6, para [0026]).

Regarding Claim 20, Liao discloses a non-transitory computer-readable medium with instructions stored thereon (Fig. 1, system 100) that, responsive to execution by a processing device, causes the processing device to perform operations comprising: 
receiving, from a user, a request for a list of items available on an online gaming platform (Fig. 1, new query 114; [0009]: A query layer can be configured to receive queries from users… These can be any appropriate queries; Fig. 9; [0063]: Alternatively, the user computers 912, 914, 916, 918 may be any other electronic device, such as… Internet-enabled gaming system. See also para [0004], [0042]); 
identifying a particular trained machine learning model from a plurality of trained machine learning models based at least in part on user data associated with the user ([0044]: A client 102 submitting a query, for example, can connect to a machine learning system processing engine 106… the engine capable of query execution based on a customer setting); 
providing an input feature vector to the particular trained machine learning model (Fig. 3; [0050]: the item relevancy score being computed using the item input feature vector 324), wherein the input feature vector includes a plurality of feature values for each item of a plurality of items ([0035]: Each item in this approach is represented by a feature vector, which lists features and corresponding feature weights); 
obtaining an output feature vector from the particular trained machine learning model, wherein the output feature vector includes a modified feature value for each of the plurality of feature values for each item (Fig. 4; [0051]: Feature vectors can be extracted and formed for each sub-query step item 420, and a relevancy score computed based on the corresponding input feature vector 430 [the relevancy score corresponds to a modified feature value]); 
assigning a rank for each of the plurality of items based on the output feature vector (Fig.4, step 402; [0051]: A ranking function accepts an item feature vector and produces a relevancy score for the item. The higher the score, the higher this item will be ranked); 
generating the list of items, wherein items in the list of items are ordered based on respective ranks ([0017]: In one embodiment, a set of ranked query item pairs is obtained… A hit list for a user query then is generated that contains hits from the executed query relaxation operations. See also para [0052]); and 
providing a user interface to the user that includes the list of items (Fig. 1; [0018]: The hit list is displayed to the user; [0044]: query results can be displayed on an interface of the client 102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao  (US 20090006360 A1) in further view of Handa (US 20210122045 A1).

Regarding Claim 12, Liao  discloses the computer-implemented method of claim 11. 
However, Liao  does not explicitly teach “wherein the training of the plurality of machine learning models is performed in parallel.”
On the other hand, in the same field of endeavor, Handa teaches wherein the training of the plurality of machine learning models is performed in parallel ([0359]: FIG. 25B illustrates a general-purpose processing unit (GPGPU) 2530 that can be configured to enable highly-parallel compute operations. In at least one embodiment, GPGPU 2530 can be linked directly to other instances of GPGPU 2530 to create a multi-GPU cluster to improve training speed for deep neural networks. See also Fig. 25B, Fig. 27, Fig. 39, [Abstract], [0196], [0359])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liao to incorporate the teachings of Handa to include “wherein the training of the plurality of machine learning models is performed in parallel.”
The motivation for doing so would be to improve training speed, as recognized by Handa ([0359]: In at least one embodiment, GPGPU 2530 can be linked directly to other instances of GPGPU 2530 to create a multi-GPU cluster to improve training speed for deep neural networks).


Regarding Claim 15, Liao discloses the computer-implemented method of claim 11.
However, Liao does not explicitly teach “wherein each model includes a single node with Sigmoid function.”
On the other hand, in the same field of endeavor, Handa teaches “wherein each model includes a single node with Sigmoid function (Fig. 32; [0431]: neuron 3202 may generate an output (or “fire”) using a transfer function such as a sigmoid or threshold function).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liao to incorporate the teachings of Handa to include “wherein each model includes a single node with Sigmoid function.”
	The motivation for doing so would be to set a threshold used in predicting information, as recognized by Handa ([0428]: In at least one embodiment, deep learning application processor is used to train a machine learning model, such as a neural network, to predict or infer information; [0431]: if a sum (referred to as a “membrane potential”) exceeds a threshold value, neuron 3202 may generate an output (or “fire”) using a transfer function such as a sigmoid or threshold function).

Regarding Claim 16, the combined teachings of Liao and Handa disclose the computer-implemented method of claim 15. 
Handa further teaches wherein each model is trained using supervised learning (Fig. 15; [0154]: In at least one embodiment, untrained neural network 1506 is trained using supervised learning).
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168